 In theMatterof EARL I. SIFERS,AN INDIVIDUAL DOING BUSINESS ASSIFERSCANDY COMPANYandTRI-STATE BAKERS LOCAL UNION363,AFFILIATED WITII BAKERY AND CONFECTIONARYWORKERSINTERNA-TIONALUNIONOF AMERICA, A. F. of L.CaseNo. 17-C-1387.-DecidedNovember26,19./1'7Mr. Harry L. Browne,for the Board.Mr. Frederick G. Apt,of Iola, Kans., for the respondent.Mr. Boyd Prince,of Joplin, Mo., for the Union.DECISIONANDORDER'On January 2S, 1947, Trial Examiner William J. Scott issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that the respondent cease anddesist therefrom and take certain affirmative action, as set forth In thecopy of the Intermediate Report attached hereto.Thereafter, excep-tions to the Intermediate Report and a brief in support thereof werefiled by the respondent.The respondent requested and was grantedpermission to argue orally before the Board in Washington, D. C.On October 1, 1947, the Board notified the respondent that it hadrescinded its action in granting oral argument, and that in lieu oforal argument, any party desiring to do so would be permitted to file,within 20 days, a supplemental brief or written argument setting forththe matters which would have been covered in the oral argument.Nosuch supplemental brief or written argument has been filed by anyparty.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The'The power of the Board to issue a Decision and Order in a case such as the instantone where the charging union has not complied with the filing requirements specified inSection 9 (f), (g), and (h) of the National Labor Relations Act, as amended,was decidedby the Board inMatter of Marshall and Bruce Company,75 N. L.R. B. 90.75 N. L R. B., No. 39.296 SIFERS CANDY COMPANY297rulings are hereby affirmed.The Board has considered the Interme-diate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions and modi-fications noted below.21.We agree with the Trial Examiner and find that the respondent,in violation of Section 8 (1) and (3) of the Act, shut down his plantand locked out his employees on April 23, 1946, and thereafter failedand refused to reinstate the employees in question because of theirunion membership and activities.The respondent asserts in his de-fense that upon the resumption of operations on April 26, 1946, theselection of employees was made on the basis of individual efficiency.The record clearly shows, however, that the employees' union affilia-tion, and not their competence, was the determining factor in the choiceof employees reinstated on April 26 3 The evidence discloses that thegreat majority of the employees not recalled, and denied reinstate-ment, worked on the first shift and that the respondent knew that mostof the first-shift employees had joined the Union on April 22 .4 Butin resuming operations on a single-shift basis, the respondent deliber-ately broke up the first shift and staffed the day shift with a majorityof second-shift employees.The respondent's statement on April 22,that he would shut down the plant until lie determined the identity ofthe union members, fortifies the conclusion that the real purpose ofthe shut-down and the failure and refusal to reinstate these employees,was to discourage membership in the Union and eliminate the Unionfrom the plant, as the Trial Examiner found.The respondent contends that he failed to reemploy the employeesin question, although he hired many new employees,5 because theyfailed to make application for reinstatement.There is no merit tothis contention, as the Trial Examiner found, for the Union did, infact,make a request for reinstatement in behalf of all employees onMay 14, 1946. The respondent, moreover, was under an obligationto recall and reinstate these employees inasmuch as the respondenthad initially discriminated against them by the unlawful shut-clownand lock-out.2Those provisions of Section 8 (1), (3), and (5) of the 'Natioal Labor Relations Act,'which the Tual Examiner herein found were violated, are continued in Sections 8 (a) 1,8 (a) 3, and 8 (a) 5 of the Act, as amended, Labor Relations Management Act, 1947.'That lack of qualification was not the reason for denial of ieinstatenent of theseemployees, also appears from the respondent's admission that Mildied Cianor, one of thelocked-out employees, was a competent and satisfactory worker4All of the 23 employees refused reinstatement were union member s.Of the 23 eni-ployees reinstated on April 26, only 4 were union membersCfN L R Bv.TheSandyWill Iron d Brass11'o,ks, 165 F. (2d) 660 (C C A 2), enforcing 69 N. L R. B 355.By August 12, 1946, the number of employees had increased to 50, which as 1 nonethan the employee complement at the time of the shut-down 298DECISIONS OP NATIONAL LABOR RELATIONS BOARD2.We also agree with the Trial Examiner's conclusion that therespondent refused to recognize and bargain with the Union in vio-lation of Section 8 (5) of the Act, and that he granted unilateral wageincreases in May and July 1946, for the purpose of discouraging unionmembership and thereby violated Section 8 (1) of the Act. Therecord reveals that these general wage increases were the first evergiven to the employees It is also significant that the respondentgranted the increases shortly after learning of the employees' unionactivity, although he had previously refused to grant such increaseson April 17, before any arrangements had been made to hold organ-izational meetings.THE REMEDYThe Trial Examiner recommended, in accordance with establishedpolicy, among other measures designed to effectuate the policies of theAct,e that the Board order the respondent, upon request, to bargainwith the Union as the exclusive representative of the employees in theunit herein found to be appropriate.However, in view of the policywhich we have adoptedinMatter of Marshall and Brute Company rwith relation to bargaining orders under the amended Act, we shallcondition this portion of our remedial order upon compliance by theUnion with Section 9 (f), (g), and (h) of the Act, as amended, within30 days from the date of the Order as hereinafter set forth.8ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Earl I. Sifers, anindividual doing business as Sifers Candy Company, Iola, Kansas, andhis agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Tri-State Bakers LocalUnion 363, affiliated with Bakery and Confectionary Workers Inter-national Union of America, affiliated with the American Federationof Labor, if and when said labor organization shall have complied,within 30 days from the date of this Order, with Section 9 (f), (g),and (li) of the Act as amended, as the exclusive bargaining representa-tive of all employees at the Iola, Kansas, plant, excluding clericalemployees and supervisors;The TirolExamineeinadveitentlyrecommends in SectionV that anynew employeeshiredspice April 20, 1946, be discharged, if necessary, in order to effectuatethe rein-statement of the locked-out employees.we hereby correct the (late to April 23, 1946.'75 N L R B 90'As to what constitutes compliance in this respect, seeMatterofNoe thereVirgsnsaBroadcasters,Ine ,75 N L R. B 11. SIFERS CANDY COMPANY299(b)Discouraging membership in Tri-State Bakers Local Union369, affiliated with Bakery and Confectionary Workers InternationalUnion of America, affiliated with the American Federation of Labor,or in any other labor organization of his employees, by locking out,discharging, laying off, or refusing to reinstate any of his employees,or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of their employment;and(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Tri-State Bakers Local Union363, affiliated with Bakery and Confectionary Workers InternationalUnion of America, affiliated with the American Federation of Labor,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, and upon compliance by the Union with thefiling requirements of the Act as amended, in the manner set forthabove, bargain collectively with Tri-State Bakers Local Union 363,affiliatedwith Bakery and Confectionary Workers InternationalUnion of America, affiliated with the American Federation of Labor,as the exclusive representative of all employees at the Iola, Kansas,plant, excluding clerical employees and supervisors, with respect torates of pay, wages, hours of employment, or other conditions of em-ployment, and if an understanding is reached, embody such under-standing in a signed agreement ;(b)Offer to the employees listed in Appendix B hereto immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, in the manner set forth in the section of the IntermediateReport entitled "The Remedy" ;(c)Make whole each of the employees listed in Appendix B heretofor any loss of pay that he may have stiff ered by reason of the respond-ent's discrimination, by payment to him of a sum of money equal tothe amount which he normally would have earned as wages duringthe period from April 23, 1946, to the date of the respondent's offerof reinstatement, less his net earnings during said period;(d)Make whole each of the employees listed in Appendix A heretofor any loss of pay that he may have suffered by reason of the respond-ent's discrimination, by payment to him of a sum of money equal to the 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount which he normally would have earned as wages during theperiod from April 23, 1946, to the date of his reinstatement, less hisnet earnings during said period;(e)Post at his plant at Iola, Kansas, copies of the notice attachedhereto and marked "Appendix C." 9 Copies of said notice, to befurnished by the Regional Director for the Seventeenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof and maintainedby him for thirty (30) consecutive days thereafter and also for anadditional thirty (30) consecutive days in the event of complianceby the Union with the filing requirements of the Act as amended, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, clef aced, or coveredby any other material; and(f)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminated against John R. Sifers, within the mean-ing of Section 8 (3) of the Act, be, and it hereby is, dismissed.MEMBERS REYNOLDS and MURDOCK took no part in the considerationof the above Decision and Order.APPENDIX AThe following employees were locked out by the respondent April23, 1946, and were reinstated April 26, 1946, with the exception ofIsaac W. Myer who was reinstated on or about August 12, 1946.George SharpEsther TownsendEthel FrazellVera BrundageClem AllenSimpson CokerJoe BrundageJ. R. SifersRobert JonesMabel AshwellJ.W. CarpenterErma LewisGeorge SpearsVerle BriggsJeanette SchofieldRuth HolmanDorothy JaphetBetty LockartJoe BrunerFred BroomMorris PaddockWin. BriggsForrest SifersIsaac W. MyerU In the event that this Oider is enforced by decree of a Circuit Court of Appeals, thereshall be inserted, before the words, "A Decision and Order," the words, "A Decree ofthe United States Ciicuit Court of Appeals Enforcing." SIFERS CANDYCOMPANYAPPENDIX B301The following employees were locked out by the respondent April23, 1946, and have never been reinstated.JohnL. BurkeMerdick J. CarterRussell R. CasteelEarl C. ConnerMildred CranorDaisy F. FrazierGladys GilbertUleryJ. GilbertArminta E. HodgesLouie HodgesCharles T. HopperR. E. KeeleLloyd T. LanfermanLoren A. MathisW. 0. McFarlandJerry McKarninNellie McKarninSylvester McKarninNellie D. MesekeRuth E. MooreJohnny L. RayCecil C. St. ClairFreda F. St. ClairAPPENDIX CNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, I hereby notify my employees that :I WILL NOT in any manner interfere with, restrain,or coerce myemployees in the exercise of their right to self-organization, toform labor organizations,to join or assist Tun-STATE BAKERSLOCAL UNION 363, affiliated with BAKERY AND CONFECTIONARYWORKERS INTERNATIONAL UNION OF AMERICA, affiliated with theAmerican Federation of Labor, or any other labor organization,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.I WILL OFFER to the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions, without prejudice to any seniority or other rights and priv-ileges previously enjoyed, and make them whole for any loss ofpay suffered as the result of the discrimination.John L. BurkeGladys GilbertMerdick J. CarterUlery J. GilbertRussell R. CasteelArminta E. HodgesEarl C. ConnerLouis HodgesMildred CranorCharles T.HopperDaisy F. Frazier 302DECISIONS OFR. E. KeeleLloyd T. LanfermanLoren A. MathisW. O. McFarlandJerry McKarninNellie McKarninSylvesterMcKarninNettie D. MesekeRuth E. MooreJohnny L. RayCecil C. St. ClairFredaF. St. ClairI WILL MAKE whole for any loss of pay suffered by them as theresult of the discrimination the employees named below.George SharpEsther TownsendEthel FrazellVera BrundageClem AllenSimpson CokerJoe BrundageJ. R. SifersRobert JonesMabel AshwellJ.W. CarpenterErma LewisGeorge SpearsVerle BriggsJeanette SchofieldRuth HolmanDorothy JaphetBetty LockartJoe BrunerFred BroomMorris PaddockWm. BriggsForrest SifersIsaacW. MyerIWILL BARGAIN collectively upon request with the above-named union, as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,hours of employment or other conditions of employment, and ifan understanding is reached, embody such understanding in asigned agreement, provided said labor organization complieswithin thirty (30) days from the date of the aforesaid Order ofthe Board, with Section 9 (f), (g), and (h) of the NationalLabor Relations Act, as amended.The bargaining unit is: Allemployees employed at my Iola, Kansas, plant excluding clericaland supervisory employees.MY employees are free to become or remain members of theabove-named union, or any other labor organization.I WILL NOT discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any em-ployee because of membership in or activity on behalf of any suchlabor organization.Dated--------------------NATIONALLABOR RELATIONS BOARDE kRL I. SIFERS, D/B/ASIFERSCANDY COMPANY,Employer.By -----------------------------(Representative)(Title) SIFERS CANDY COMPANY303This notice must remain posted for 30 days from 'the date hereof,and also for an additional 30 days in the event of compliance by theUnion with the requirements of Section 9 (f), (g), and (h) of the Actas amended. This notice must not be altered, defaced, or covered byany other material.INTERMEDIATE REPORTMr. Hairy L. Bi owne,for the Board.Mr. Frederick U. Apt,of Iola, Kans., for the respondent..Mr Boyd Prmtce,of Joplin, Mo, for the Union.STATEMENT OF THE CASEUpon an amended charge filed on October 17, 1946, by Tri-State Bakers LocalUnion 363, affiliated with Bakery and Confectionary Workers InternationalUnion of America, A. F. of L., herein called the Union, the National Labor Rela-tions Board, herein called the Board, by its Regional Director for the Seven-teenth Region (Kansas City, Missouri), issued its complaint dated October 25,1946, against Earl I Sifers, doing business as Sifeis Candy Company, hereincalled the respondent, alleging that the respondent had engaged in and is engag-ing in unfair labor practices affecting commerce within the meaning of Section8 (1), (3), and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act. Copies of the complaint, accompaniedby notice of hearing thereon, were duly served upon the respondent and theUnion.With respect to the unfair labor practices the complaint, in substance, allegedthat the respondent: (1) on or about April 22, 1946, laid off and locked out certainof his employees and thereafter refused to reinstate them for the reason that-they had engaged in union activities and other activities for the purpose ofcollective bargaining, and in order to discourage membership in the Union;(2) on or about May 27, 1946, discharged John R Sifers for the reason that hejoined and assisted the Union and engaged in other concerted activities for thepurpose of collective bargaining and other mutual aid and protection; (3) on-or about May 14, 1946, and at all times thereafter, refused to bargain collec-tively with the Union as the exclusive representative of his employees withinan appropriate unit; (4) on or about August 1, 1945, to date, has vilified, dis-paraged, and expressed disapproval of the Union, has inteu ogated his employeesconcerning their union affiliation and has threatened to shut down his operationsif the Union successfully organized his plant; (5) on or about April 22, 1946,shut down his plant in order to discourage membership in the Union ; (6) on orabout May 1, 1946, granted a wage increase to his employees for the purpose ofdiscouraging membership in the Union: and that by the foregoing conduct therespondent interfered with, restrained, and coerced his employees in the exerciseof the rights guaranteed in Section 7 of the Act and more particularly withinthe meaning of Section 8 (1), (3), and (5) of the Act. The mespondent filed ananswer on or about November 14, 1946, in which the jurisdictional allegations ofthe complaint were admitted but the commission of the unfair labor practicesalleged were denied.Pursuant to notice, a hearing was held at Iola, Kansas, on November 14, 15,and 18, 1946, before the undersigned, the Trial Examiner duly designated by theChief Trial Examiner. The Board and the respondent were represented by coun- 304DECISIONSOF NATIONALLABOR RELATIONS BOARDsel and the Union by a representative, and all participated in the hearing. Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues was afforded all parties.Respondent'smotions to dismiss the complaint made at the opening of the hearing and alsoat the close of the Board's case were denied. The same motion was renewedat the close of the hearing and ruling thereon wits reserved. It is disposed ofby the findings and conclusions hereinafter made.Motion of the Board's counselmade at the close of the hearing to conform the pleadings to the proof with respectto formal matters was granted without objection.Counsel for the Board andthe respondent argued orally upon the record at the close of the hearing. Oppor-tunity was afforded the parties to file briefsNone have been received.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTEarl I. Sifers, an individual doing business as the Sifers Candy Company, isengaged in the wholesale manufacture of candy at Iola, Kansas.During theyear 1945, the respondent purchased raw materials consisting principally ofsyrup, chocolate and cocoa, valued in excess of $200,000, of which approximately90 percent was transported to his plant in Iola from points outside the State ofKansas.During the same period, he distributed manufactured candy productsvalued in excess of $700,000, of which approximately 80 percent was shipped topoints outside the State of Kansas.The undersigned finds that the respondent is engaged in commerce within themeaning of the Act.IITHE ORGANIZATION INCOL',EDTri-State Bakers Local Union 363, affiliated with Bakery and ConfectionaryWorkers International Union of America, affiliated with the American Federationof Labor, is a labor organization admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coeicioii,1.Segneiice of eventsThe record does not disclose any substantial union activity on the part of theemployees until April 17, 1946.On that date, about 3 p in , the employees helda meeting at the plant for the purpose of discussing procedure for obtaining awage increase.Approximately all of the respondent's employees attended thismeeting.Itwas decided that Guy Ashwell, who was the plant's productionsuperintendent, was the proper person to convey their demands to the respondent.Superintendent Ashwell was called to the meeting and was informed by theemployees that they wanted a wage increase and that they were going to organizeunless they obtained oneHe agreed to take the matter up with the respondent.Shortly thereafter Ashwell held a conversation with the respondent.The re-spondent instructed Ashwell to inform the employees that he [respondent] hadno comments to make at that time. Upon being informed the next morning bySuperintendent Ashwell as to what the respondent had said, the employees de- SIFERS CANDY COMPANY305cided to give the respondent until April 20 to make a decision, in regard to theirrequests for a wage increase, before contacting the Union.On the afternoon of April 18, employee Conner, who works on the first shift,'requested permission of Superintendent Ashwell to talk to some of the employeeson the second shiftAshwell admitted that, at this time, Conner told him thatthe employees were going to organize a union and that Conner wanted to findout how many of the employees on the second shift were in favor of it. Conner'svisitwas discussed by Superintendent Ashwell with the respondent later thatclay.On April 20, having received no word from the respondent, employees Connerand Lanferman made arrangements with the Union to hold a union meetingon April 22 at 3 p. in. for the first shift and another at 11: 30 p. m. for the secondshift.The employees were told in advance about these meetings and the Unionwas openly discussed by the employees on April 22 at the plant.The employeesof the first shift attended the 3 p in meeting on April 22 and a number of themjoined the Union.2.The discriminatory lock-out on April 23, 1946The complaint alleged that on or about April 22, 1946, the respondent laid offand locked out his employees at the Iola plant and thereafter refused to reinstatesome of them.'After the 3 p. m meeting, Conner returned to the plant and requested Super-intendent Ashwell's permission to give notice to the second shift employees thattheirmeeting set for 11:30 p. m. had been postponed until the following dayAshwell asked Conner if the first shift had held their meeting and upon receivingan affirmative reply, lie inquired of Conner as to how many of the first shift hadjoined the Union and Conner replied "practically all of them."Up until thattime no notice had been given that there would be a shut-down of the plant.About 2 hours later, employees on the second shift commenced to receive wordfrom Superintendent Ashwell that the plant would be shut down the next daybecause of a shortage in malt syrup. About 7 p. in Superintendent Ashwellmade a special trip to Conner's home and informed hint the plant would be closedthe next dayHe gave the same information to Lanferman, who also was afirst-shift employee, about 8 p in., by telephone.Someemployees heard rumorsthat evening about the shut-down while other employees on the first shift didnot hear about it until the next morning when they showed up for work. OnApril 23, 1946, the plant was shut down and signs posted at different doors atthe plant for the purpose of preventing the employees from entering the building.Under the date of April 22, 1946, the respondent sent a letter with pay checks en-closed to certain employees which reads as follows :Due to the shortage of some types of raw materials, it is necessary forus to curtail our operations.We regret to inform you, that under theseconditions we will have no present need of your services.Due to the un-1 The plant was operated with two shiftsThe first one ended and the second one beganat 2. 30 p in.8 The names of the employees who were locked out April 23, 194G, appear on "AppendicesA and B" of this report. The names of the employees who were subsequently reinstatedappear on "Appendix A" of this report.The names of the employees who were neverreinstated appear on"Appendix B" of this report. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertainty of the time when we will resume operations, you will find enclosedcheck to cover all wages due you.SIFERSCANDY COMPANY,E.I.SIFERS,Mgr.The respondent testified that this letter was mailed to those employees whowere not to return to workThe record shows that some of the employees whohave not been reinstated (lid not receive this letterOn the day of the shut-down the Union held a meeting attended by employees from both shifts andmore of them signed authorization cards. A member of the Iola city police forcekept the plant under special surveillance during the day but there is no evidencethat any disturbance occurred.3.Respondent's contention with respect to the lock-outThe respondent contended that his decision on April 22 to shut down the plantthe following day was due to a shortage in malt syrup. The undersigned findsthat the preponderance of the evidence does not support this contentionTherecord shows that a carload of malt syrup was expected to arrive the nextmorning'There is no dispute that the carload of malt syrup was received by the re-spondent, on or before April 25, 1946Moreover, the record discloses and theundersigned finds that the plant could have continued its operations with thesyrups that were available without the receipt of this carload of malt syrup.According to the testimony of employee Lanferman whenever a shortage oc-curred in a particular syrup,' the respondent would change the formulae usedin the manufacture of his products so that operations could continue with theingredients that were availableThe respondent did not dispute this testimonyand it is credited by the undersignedThe respondent admitted that there was noshortage in corn or cane syi up or other materials necessary for the plant's opera-tions except that of malt syrupThe undersigned credits the testimony of em-ployee Lanferman that there was sufficient syrup and other raw material onhand on April 22 to have continued operations in the plant for approximately 8more daysConclusionsPion all the record the undersigned concludes and finds that the respondent'sdecision to shut down the plant was made at approximately the same time hewas informed the Union was successfully commencing to organize his employees.There is no substantial showing that the respondent had any intention of closinghis plant until after Conner had informed Superintendent Ashwell of the union3Employee Daisy Frazier testifiedQ Did you have a conversation with MrGuyAshwell that da.A [April 221 ?A. On the morning, yes, he came to the factory around ten o'clock and I wasfillingjars, and I stopped andsaid,"Guy, are we going to have enough material toiun" because I heard them talk about another carload being, on the way, and hesaid, "Hell yes, plenty, the other car will be switched in the morning."Ashwell didnot dispute this testimony and it is credited by the undersignedEmployer Conner testified :..Isaid,"Is there going to be another carload [malt syrup] In" and he[Superintendent Ashwell] said, "yes, it will probablybe in tomorrow"Ashwell didnot dispute this testimonyand it is creditedby theundersigned.The respondent used 3 different types of syrup, corn, cane and malt. SIFERS CANDY COMPANY307meeting and that most of the first shift had become members 6 The suddennessof the decision to shut down the plant and its timing indicate that it was theUnion's activity that motivated) the respondent in closing his plant.'The re-spondent, Superintendent Ashwell and the latter's wife won ked among the em-ployees and the record is convincing that the respondent was well informed ofhis employees' union activityOther evidence supports this conclusionThere is positive showing that therespondent was opposed to the UnionA number of credited witnesses testifiedto having heard the respondent say that he was not going to permit the plantto become unionized.'Other credited witnesses testified that on the eveningof April 22 the respondent stated to employees on the second shift that he wasgoing to shut down his plant until he found out who was joining the Union."These facts together with the finding that the evidence does not support therespondent's contentions for the shut-down, constitute convincing proof thatthe respondent in closing his plant was motivated by the employees' union ac-tivities and that the said shut-down constituted a lock-out and was for the pur-pose of discouraging membership in the Union.Accordingly the undersigned concludes and finds that the respondent by shuttingdown his plant and locking out, on April 23, 1946, the employees whose namesappear on appendix A and B has interfered with, restrained, and coerced hisemployees in the exercise of the rights guaranteed in Section 7 of the Act4.The resumption of operations April 26, 19-16The plant was closed from April 23 to 25, 1946, inclusiveOn April 26 opera-tions were resumed with 23 of the locked-out employees reinstated and workingon a single shift'These employees were notified to return by SuperintendentAshwell, a list of their names having been furnished him by the respondent.According to the respondent these 23 employeeswereselected by him, withoutconsultation with Superintendent Ashwell,on the basis of their ability to pro-duce in the plant. The production records of the employees were not supplied atthe hearingThe respondent made no explanation to the other locked-outemployees for his failure to reinstate them.6It is obviousthat Ashwell,because of its importance,tiansmitted quickly to the re-spondent the information he received from Conner about 4 p in,April 22,that theUnion had held a meeting and that mostof thefirst shift had joined the Union and thatthe second shift would meet the next day8The undersigned finds that Superintendent Ashwell was not informed regarding theshut-down until after his conversation with Conner which was held about 4 p in onApril 22,as he made no mention of this matter at that time,but about 7 p. in made aspecial trip to Conner'shome for the purpose of infoiming lion the plant was closingdown.The record shows that on previous shut-downs the employees were given noticein advance during theirwork dayIn this instance none of the first shift received noticeof the shut-down until several hours after they left the plant.The undersigned concludesand finds that the respondent's decision to close his plant was made after Conner's con-versation with Ashwell' Joseph Brunner,Alfred Franzeand MildredCranoiThe undersigned does not creditthe respondent's denial8Ulery Gilbert,SylvesterMcKarvin,John Burke and Mardick J Carter. The re-spondent's denial as to this finding is not credited8These are the employees whose names appeal on "Appendix A" except foi IsaacMyer who was reinstated on or about August 12, 1946. 308DECISIONSOF NATIONALLABOR RELATIONS BOARD5Respondent's contentionsThe respondent contended that 3 days prior to the shut-down he had decidedto reduce his operations 50 percent because of his difficulties in obtaining rawmaterials.He claimed that he had no knowledge of the union activity or affilia-tion of any employee ; that the curtailment of his operations was due solely tobusiness reasons and therefore it was necessary that all but 23 of his employeesbe permanently dismissed.ConclusionsThe evidence is not convincing that the respondent was compelled to reducehis operations because of business reasons.Admittedly there were sufficientraw materials on hand to operate his plant at full production. There is no showingthat the demand for the respondent's products had decreased or that they could bemanufactured more economically with a smaller number of employees workingon a single shift.The record shows the respondent returned to full productionwithin less than 4 months with his employees increased to the original numberbefore the shut-down.The respondent admitted that the situation in regardto raw materials was substantially the same when the decision to operate withonly one shift was made as had existed since he commenced double shift opera-tions in 1945.There is nothing in the record that indicates the respondent con-templated curtailment of his operations at any time because of lack of the rawmaterials until after his employees began their union activities. In view ofall the facts the undersigned finds that the curtailment of operations on April26 was not due solely to business reasons and that it was used as a pretext on thepart of the respondent to get rid of union employees.The respondent seeks to justify the reinstatement of the 23 employees in pref-erence to the other locked-out employees on the grounds that they had betterproduction records in the plant but he offered no evidence to support this con-tention.He admitted that lie personally made the selections without any con-sultation with his production superintendent who had personal supervision ofthe second shift, thus causing grave suspicion that the respondent was motivatedby reasons other than the desire to select those employees who had the best pro-duction records.The undersigned finds the evidence does not support the respondent's conten-tion that he had no knowledge as to the union affiliation of any employee. Therecord clearly shows that the employees made no attempt to conceal their unionactivity.The record is conclusive that Superintendent Ashwell knew the namesof a considerable number of employees who had joined the Union. Conner hadinformed Ashwell that practically all of the first shift had joined the Unionon April 22.Ashwell, himself, between April 22 and 26 had questioned some ofthe employees as to whether they had joined. As found above, the respondenton April 22 stated that he was going to keep the plant shut until he had ascer-tained who had joined the Union. It should be remembered that not all of theemployees who were not reinstated received the letter dated April 22.Theundersigned expressly finds, from all the evidence, that the respondent did not onApril 22 decide precisely on the entire slate of employees who subsequentlywere not reinstated.The most significant factor refuting the respondent's contention is the factthat substantially all of the employees who were not reinstated had becomemembers of the Union while only a small percentage of those who were reinstatedbelonged to the Union.There is positive showing that 24 of the employees not SIFERS CANDY COMPANY309reinstated had joined the Union and that 19 of the 23 employees who werereinstated had not joined the Union.The mathematical possibility that theselection of those to be retained bore no relationship to their union activities,but resulted rather from chance is exceedingly remote" And while this possi-bility,however remote, may not be ignored altogether, the mathematical im-probability that union affiliation was disregarded as a relevant factor in thechoice, is so great in this case as to cast the burden upon the respondent to comeforward with a plausible, adequate and convincing explanation, demonstratingthat his action with respect to each aftected employee was based solely uponnon-discriminatory considerations"This the respondent has not done.In view of all these facts and the entire record the undersigned is convincedand finds that the respondent's refusal to reinstate certain of his employees onApril 26, 1946, was an integral part of his plan to destroy the Union's majority,hereinafter discussed.It is therefore found that the respondent on April 26, 1946, by refusing toreinstate these employees whose names appear in "Appendix B" of this reportdiscriminated with respect to their hire and tenure of employment and the termsand conditions of their employment, thereby discouraging membership in theUnion and interfering with, restraining, and coercing his employees in theexercise of the rights guaranteed in Section 7 of the Act6.The refusal to reinstate certain locked-out employees on August 12, 1946On August12. the plant N\as put back on trill production with the employeesincreased to 50."On August 9,respondent had an advertisement for help published in an Iolanewspaper and be selected his new employees from the applications for workthat were received thereafter.He made no attempt to recall any of the 23 locked-out employees whose names appear on "AppendixB- Therecord shows that 3of these employees,Ruth Moore,Sylvester McKarnin and Jerry McKarnin madeapplications pursuant to the advertisement but they have not been reinstated.One locked-out employee, Isaac -Myer,applied and was reinstated about August 12,1940.7 Contentions of the respondentThe respondent contendsthat hewas under no liability to those employeeswho did riot apply for work, and in effect,claims that he did not reemploy thembecausethey failedtomake proper application for reinstatementRegardingthe 3 locked-out employees who did apply,he contends that they were not takenback for the reason that there were other applicants who he considered wouldmake better employees.1310At that time 28 of the 49 employees had joined the UnionOn the basis of purechance, eliminating all other factors, the mathematical possibility of mdiscuminatelyselecting only 4 union employees for retention was less than one chance in 100,000,00031 SeeMatter of Harold W BakerCo , 71 N L R B 44, NL R B v ChicagoSteerFoiid)yCo, 142 F (2d) 306 (C CA 7) , illontgoieeig Wardh CoInc v N L R B,107 F. (2d) 555 (C CA 7) , N L R B. v Bachelder, Receiver for Hoosier Veneer Com-pany,120 F (2d) 574 (C C A 7).12Thereasons given by the respondent for returning the plant to full production werethat lie had been assuied by his supplieis that mateiials were likely to bemoteplentiful,a tank of corn syrup had been received and his shipping situation was bad12The record shows that when Ruth Moore, Sylvester McKarnin, and Jerry McKarmnapplied for reinstatement, the respondent merely infoimed them that they would be sent760972-48-vol 7521 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsThe respondent does not deny that on and after May 14, 1946, he had positiveinformation that all of the employees named on "Appendix B" had joined theUnion on April 22 and 23.The undersigned concludes and finds that there is no merit in the respondent'scontention that he should be absolved from liability in respect to any of theseemployees who did not apply for reinstatement after he advertised for help.When operations were resumed April 26 following the shut-down, the respondentgave a list of those employees he wanted recalled to Superintendent Ashwell,who then gave notice to the employees to return. The record shows that whenformer shut-downs had occurred the usual practice was for the respondent tohave notice sent to the employees as to when he wanted them to return to work.Moreover, the record shows that on May 14, 1946, the employees made an un-conditional application to the respondent through their union representative,and were refused reinstatement at that time. The undersigned concludes andfinds under these circumstances that the employees were under no obligation tomake any further application "The respondent's entire course of conduct commencing with the shut-downApril 23 shows a plan on his part to prevent the Union from obtaining or retainingthe allegiance of a majority of the employees. Of the four union employees whofor when needed. The respondent's testimony at the hearing reveals that he never intendedto send for them.His testimony regarding Ruth Moore and Sylvester McKarnin was asfollowsQ. Give briefly what reasons you had for not employing the McKarninsA.Well, Sylvester had worked for me prior to his last employment, and he camedown one day about ten o'clock in the morning from his work and said, "I am goingto quit" and of course help was hard to get and I tried to talk him into staying.Hesaid, "No, I am going to quit.""Well," I said,"won't you stay until noon"and he saidyes, he would stay until noon,and at noon he drew his check and left and came back,I believe for employment again the next year.The reason I didn't employ him back was because I could hire help, I felt was morecertain to stay on the job, and, well, for that reason I just didn't think I should takehim back when I could get better help tomy wayof thinking.Q.Now, what about Mrs. Moore, you mentioned 9A.Well,Mrs. Moore was a little hard of hearing, and was up fairly well in years,and I just thought that possibly it would be-I had better applicants for the workthan she was.Q Did you at that time require, or inquire of any of the applicants whether theywere affiliated with any organization, union, or other organization?A. No, I did not. I had-Mr. Prince [the union representative] had already shownme the applications.Respondent made no explanation at the hearing as to why Jerry McKarnin was notreinstatedThe evidence shows that the incident referred to above when Sylvester Mc-Karnin quit the respondent's employ occurred May 8, 1944 , that McKarnin was1reemployedApril 8, 1945 and that he continued in the respondent'semployuntil theLock-out onApril 23, 1946.There is no substantial evidence thatduringthattimeMcKarnin'swork was not satisfactory.The evidence shows that Ruth Moore was employed In August1944andthat she re-mained in the respondent's employ until the lock-out April 23,1946.Theevidence isconvincing that her work was satisfactory during that timeThe undersigned does not credit the respondent's testimony regarding his refusal toreinstate Ruth Moore and Sylvester McKarnin, and in the light of all the facts finds thatitwas because Ruth Moore, Sylvester McKarnin and Jerry McKarnin [son of SylvesterMcKarmn] had joined the Union and engaged in union activity that they were refusedreinstatement by the respondent14 SeeMatter of Capital City Candy Company, 71N. L. R. B. 447. SIFERSCANDY COMPANY311applied for work, only one was accepted 16 The three otherswere rejected, as hasbeenpreviously found, because of their unionaffiliation.It is alsofound that therespondent did not send for the others or consider their application on May 14for the samereason.The record shows and the undersigned finds that the work of these employeeswas satisfactory up until the time they engaged in their union activity, and therespondent's failure to furnish any satisfactory explanation for having employedinexperienced employees when substantially the same number of experiencedemployees were available indicates that the union affiliation of the experiencedemployees was the motivating cause which prevented their reinstatement.Because of all these circumstances and the entire record theundersigned isconvinced and finds that the respondent on or about August 12, 1946, refused toreinstate those employees whose names appear on "Appendix B" because of theirmembership in and activity on behalf of the Union.It is therefore found that the respondent on or about August 12, 1946, byrefusing to reinstate those employees whose names appear on "Appendix B" ofthis report discriminated with respect to their hire and tenure of employmentand terms and conditions of their employment, thereby discouraging membershipin the Union and interfering with, restraining, and coercing his employees in therights guaranteed in Section 7 of the Act.B. The refusal to bargain1.The appropriate unitThe complaint alleges that all employees of the respondent at his Iola plant,exclusive of supervisory and clerical employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.The above-described unit is composed of the production and maintenance em-ployees of the respondent. In view of the operations of the respondent at hisplant and the Board's findings and decisions in respect to appropriate bargainingunits, such a unit is clearly appropriate for bargaining purposes.Accordingly, the undersigned finds that the above-described group of em-ployees constitutes a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitThe record shows that there were 49 eligible employees on the respondent'spay-roll on April 23, 1946, and that 28 of these employees were members of theUnion on that date.'"The respondent took the position that 24 of the 28 unionmembers were not employees as they had not been reinstated and that the Unionwithout them did not have a majority when it requested the respondent tobargain onMay 14, 1946.17"The courts have repeatedly held that an inference of discrimination is not necessarilyrebutted by a showing that an employer has not discriminated against other union member s.SeeKansas City Power and Ltight Company v. N. L. R. B.,111 F. (2d) 340 (C. C A 8).11No other Union seeks to represent these employees."So far as the record shows, the same 23 employees Rho were reinstated on April 26were in the respondent's employ on May 14. Four of the 23 were members of the Union;24 of the 26 not reinstated were members ; the recordis silent asto the remaining 2 andthe Board did not seek their reinstatement. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that the undersigned has found that these 24 employees werelocked out on April 23, 1946, and that the respondent since that time had dis-criminatorily refused to reinstate them.For that reason there is no merit Inthe respondent's position.18 It is found that on April 23, 1946, and at all timesthereafter, including May 14, 1946, the Union was, and now is the exclusiverepresentative of all the employees in the said appropriate unit within the mean-ing of Section 9 (a) of the Act, for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment 103.The refusal to bargainOn May 14, 1946, the Union, by its duly authorized representative, presented28 union authorization cards, signed by the respondent's employees, to the re-spondent and requested that it be recognized as the bargaining representative forhis employees in the aforesaid appropriate unit.The respondent refused torecognize the Union claiming, as stated above, that it did not have a majority.His position has been found above to be without merit.The undersigned finds that on May 14, 1946, and at all times thereafter, therespondent has refused to bargain collectively with the Union as the exclusiverepresentative of his employees in an appropriate unit, in respect to rates ofpay, wages, hours of employment, and other conditions of employment and hasthereby interfered with, restrained, and coerced his employees in the exercise ofthe rights guaranteed in Section 7 of the Act.C. Further interference, restraint, and eoei cionIn addition to the respondent's interference with, restraint, and coercion ofhis employees as shown by the facts set forth in Section III, above, he gave aunilateral wage increase to his employees in i\ ray and again in July 1946. Inthe light of the respondent's entire course of conduct and the entire record, theundersigned concludes and finds that it was done for the purpose of discouragingmembership in the Union.D. The alleged dzscrvininatory discharge of John. R. Szfers 20The record shows that Sifers was discharged about June 1, 1946He hadbeen employed by the respondent as a fireman, since about March 1943.Hisprincipal duty was to take care of the boiler but as this (lid not require all ofhis time he was expected to perform odd jobs about the plantOn May 29, 1946,the plant shut down and remained closed May 30 [Memorial Day], 1946. OnMay 31, operations were resumedSifers did not report for work on that day.He testified that his failure to do so was because he had no notice that theplant was to operate. The undersigned does not credit this testimony. Theother employees knew that the plant was reopening and the undersigned con-cludes and finds that Sifers' failure to report for work, on May 31, was due tohis own negligence.On the morning of May 31, while on his way to a fishingtrip, Sifers encountered the respondent and, from the ensuing conversation, con-18 Loss of majority by unfair labor practices does not impair the Union's statusPalmBeach Broadcasting Corp.,63 N. L R. B 597.19Twenty-eight union authorization cards were received in evidence at the hearing.These cards were identified either by the signers or by the employees who saw them sign.The respondent made no attempt to dispute the genuineness of the signatures thereonAsrelated below, on May 14, 1946, these cards were shown to the iespondent for his examina-tionby a union representative.10 Sifersis a cousin of the respondent. SIFERS CANDY COMPANY313sidered that he had been replaced by another employee.On the following daythe respondent, in effect, gavehim hisdischarge over the telephone?'Therecord showsthat Sifers'work had become unsatisfactory. Sifers admittedthat he had left the plant during working hours without permission and thata few days before his discharge he did not sweep out the office as directed bythe respondent's wifeThe Board supplied no adequate proof that the respond-ent had knowledge of any union activity or affiliation on the partof Sifers 12Sifers was evasive as to when he joined the Union. The undersigned was notimpressedwith Sifers' testimony and from all the record concludes that he wasdischarged because his work was not satisfactory.Accordingly, the undersigned finds that John R. Sifers was not dischargedbecause of his membership in or activities on behalf of the Union and will recom-mend that so much of the complaint as alleges his discriminatory discharge bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the respondent set forthin SectionIII, above,occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to constituteunfair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices within the meaning of the Act, it will be recommended that he cease anddesist therefrom and take certain affirmative action which the undersignedfinds will effectuate the policies of the Act.It has been found that the respondent from May 14, 1946, and all timesthereafter has refused to bargain collectively with the Union as the exclusiverepresentative of his employees in the aforesaid appropriate unit. It willtherefore be recommended that the respondent upon request, bargain collec-tively with the Union as the exclusive representative of all his employees withinthe said unit.It has been found that the respondent on April 23, 1946, locked out andthereafter refused to reinstate the employees listed on "Appendix B" for thereason that they joined and assisted a labor organization and engaged in con-certed activities for the purposes of collective bargaining or other mutual aidor protectionIt will therefore be recommended that the respondent offer themimmediate and full reinstatement to their former or substantially equivalentpositions 23 without prejudice to their seniority or other rights and privileges,discharging if necessary, any new employees hired since April 20, 1946. It willbe further recommended that the respondent make them whole for any loss of21Respondent testified that as Sifers was his cousin he didn't want to fire him outrightso he suggested that Sifers get a job where he could have steady work.22The record shows that Sifers did not join the Union until sometime after the otheremployees and his card was not shown to the respondent at the time the union representa-tive attempted to obtain recognition for the Union23 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former position wher-ever possible,but if such position is no longer in existence, then a substantially equivalentposition"SeeMatter of The Chase National Bank of the City of New York,San Juan,Puerto Rico,Branch,65 N. L. R B. 827. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDpay they may have suffered by reason of their discriminatory lock-out by paymentto them of a sum of money equal to the amount they would normally haveearned as wages during the period from April 23, 1946, to the date of the re-spondent's offer of reinstatement, less their net earnings 24 during such period.It has been found that the respondent on April 23, 1946, locked out the em-ployees whose names appear on "Appendix A" and that all of them exceptIsaac W. Myer were not reinstated until April 26, 1946, and that Isaac W. Myerwas not reinstated until on or about August 12, 1946, for the reason that someof his employees joined or assisted a labor organization and engaged in concertedactivities for the purposes of collective bargaining or other mutual aid andprotection.It will therefore be recommended that the respondent make themwhole for any loss of pay they may have suffered by reason of their discriminatorylock-out by payment to them of a sum of money equal to the amount they normallywould have earned as wages during the period irom April 23, 1946, to the dateof their reinstatement less their net earningsu duringthat period.Since it has been found that the respondent has not, in violation of the Act,discriminated in regard to the hire and tenure of employment of John R. Sifers,itwill be recommended that the complaint be dismissed as to him.Having found that the respondent has engaged in conduct violative of Section8 (1), (3), and (5) of the Act, the undersigned will recommend that the re-spondent cease and desist not only from engaging in such conduct but alsofrom in any manner interfering with, restraining, or coercing his employees inthe exercise of the rights guaranteed in Section 7 of the Act because the re-spondent's whole course of conduct discloses a definite purpose to defeat self-organization among his employees and to interfere generally with the rightsof the employees as guaranteed by the Act 2°Moreover, the discriminatory lay-offs of saidemployees "goes to theveryheart of the Act." "'Because of the re-spondent's unlawful conduct and its underlying purposes, the undersigned is con-vinced that the unfair labor practices found are persuasively related to otherunfair labor practices proscribed by the Act and that danger of their commis-sion in the future is to be anticipated from the respondent's conduct in thepast 28The preventive purpose of the Act will be thwarted unless the remedyis coextensive with the threat. In order, therefore, to make more effective theinterdependent guarantees of Section 7 of the Act, to prevent a recurrence ofunfair labor practices, and to minimize industrial strife which burdens andobstructs commerce and thus effectuate the policies of the Act, the undersignedwill recommend that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned makes the following :"By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L R B 440 Monies received for work performedupon Federal,State,county, municipal,or other work-relief projects shall be consideredas earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.26 See footnote 24,supra.20 SeeMay Department Stores Company v. N. L. R. B.,326 U. S. 376.27N. L. R. B.v.EntwistleMfg.Co., 120 F. (2d) 536 (C. C. A 4).28 See N.L. R. B.v. Express Publishing Company,312 U. S. 426. SIFERS CANDY COMPANYCONCLUSIONS OF LAw3151.Tri-State Bakers Local Union 363, affiliated with Bakery and ConfectionaryWorkers International Union of America, affiliated with the American Federationof Labor, is a labor organization within the meaning of Section 2 (5) of the Act.2.All employees of the respondent employed at his Iola, Kansas, plant ex-cluding clerical and supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees or ef-fectively recommend such action, at all times material herein constituted andnow constitute a unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.3.Tri-StateBakersLocal Union 363, affiliated with Bakery and ConfectionaryWorkers International Union of America, affiliated with the American Federationof Labor, was on April 23, 1946, and at all times thereafter has been, the exclu-sive representative of all the employees in the aforesaid unit for the purposesof collective bargaining, within the meaning of Section 9 (a) of the Act.4.By refusing on May 14, 1946, and at all times thereafter, to bargain col-lectively with the Tri-State Bakers Local Union 363, affiliated with Bakery andConfectionary Workers International Union of America, affiliated with the Amer-ican Federation of Labor, as the exclusive representative of all his employeesin the aforesaid appropriate unit, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of theemployees listed in "Appendices A and B," thereby discouraging membership inTri-State Bakers Local Union 363, affiliated with Bakery and ConfectionaryWorkers International Union of America, affiliated with the American Federa-tion of Labor, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.7 The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and 7 of the Act.8The respondent has not discriminated against John R. Sifers in respectto his hire and tenure of employment or any term or condition of employment,within the meaning of Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Earl I. Sifers, doing businessas the Sifers Candy Company, and his agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Tri-State Bakers Local Union 363,affiliatedwith Bakery and Confectionary Workers International Union ofAmerica, affiliated with the American Federation of Labor, as the exclusiverepresentative of all his employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours of employment, or other conditions ofemployment ;(b)Discouraging membership in Tri-State Bakers Local Union 363, affiliatedwith Bakery and Confectionary Workers International Union of America, 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliated with the American Federation of Labor, or any other labor organiza-tion of his employees by discharging or refusing to reinstate any of his employees,or by discriminating in any other manner in regard to their hire and tenure ofemployment, or any term or condition of employment ;(c) In any' other.` manner interfering with, restraining, or coercing his,employees in the exercise of the rights to self-organization, to form labor organi-zations, to join or assist Tri-State Bakers Local Union 363, affiliated with Bakeryand Confectionary Workers International Union of America, affiliated with theAmerican Federation of Labor, or any other labor organization, to bargaincollectively through representatives of their own choosing, to engage in concertedactivities, for the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Tri-State Bakers Local Union363, affiliated with Bakery and Confectionary Workers International Union ofAmerica, affiliated with the American Federation of Labor, as the exclusiverepresentative of all employees of respondent employed at his Iola, Kansas,plant, excluding clerical and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action, with respect to rates of pay,wages, hours of employment, or other conditions of employment, and if anunderstanding is reached, embody such understanding in a signed agreement;(b)Offer the employees listed in "Appendix B" immediate and full rein-statement to their former or substantially equivalent position' withoutprejudice to their seniority or other rights and privileges in the manner setforth in the section entitled "The Remedy" ;(c)Make whole the employees listed on "Appendix B" for any loss of paythey may have suffered by payment to each of them of an amount equal to thatwhich they normally would have earned as wages during the period fromApril 23, 1946, to the date of the respondent's offer of reinstatement, in themanner set forth in "The Remedy," less their net earnings 30 during such period ;(d)Make whole the employees listed in "Appendix A" for any loss of paythey may have suffered by payment to each of them of an amount equal to thatwhich they would normally have earned as wages during the period from April 23,1946, to the date of their reinstatement, in the manner set forth in "TheRemedy," less their net earnings 31 during said period ;(e)Post at his plant at Iola, Kansas, copies of the notice attached heretomarked "Appendix C " Copies of said notice, to be furnished by the RegionalDirector for the Seventeenth Region, shall, after being duly signed by a repre-sentative of the respondent, be posted by the respondent immediately uponreceipt thereof and maintained by him for sixty (60) consecutive clays there-after, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the respondentto insure that said notices are not altered, defaced, or covered by any othermaterial;(f)Notify the Regional Director for the Seventeenth Region in writingwithin ten (10) days from the date of receipt of this Intermediate ReportS0 See footnote 23,supra.30 See footnote 24,supran See footnote 24,supra. SIFERS CANDY COMPANY317what steps the respondent has taken to comply with the foregoing recom-mendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that he will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.It is further recommended that the complaint, insofar as it alleges that therespondent discriminated in regard to the hire and tenure of employment ofJohn R. Sifers, be dismissed.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof, and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proofof service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 65.As further provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.WILLIAM J. SCOTT,Trial Examiner.Dated January 28, 1947.APPENDIX AThe following employees were locked out by the respondent April 23, 194G, andwere reinstated April 26, 1946, with the exception of Isaac W. Myer who wasreinstated on or about August 12, 1946.George SharpEsther TownsendEthel FrazellVera BrundageClem AllenSimpson CokerJoe BrundageJ.R. SifersRobert JonesMabel AshwellJ.W. CarpenterErma LewisGeorge SpearsVerle BriggsJeanetteSchofieldRuth HolmanDorothy JaphetBetty LockartJoe BrunerFred BroomMorris PaddockWm. BriggsForrest SifersIsaac W. Myer 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BThe following employees were locked out by the respondent April 23, 1946, andhave never been reinstated.John L. BurkeMerdick J.CarterRussell R. CasteelEarl C. ConnerMildred CranorDaisy F. FrazierGladys GilbertUlery J. GilbertArminta E.HodgesLouie HodgesCharles T.HopperR. E. KeeleLloyd T. LanfermanLoren A. MathisW. 0. McFarlandJerry McKarninNellie McKarninSylvester McKarninNellie D. MesekeRuth E. MooreJohnny L RayCecil C. St ClairFredaF. St. ClairAPPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NUT in any manner interfere with, restrain,or coerce my employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist TRI-STATE BAKERS LOCAL UNION 363, affiliated with BAKERYAND CONFECTIONARYWORKERS INTERNATIONAL UNION OF AMERICA,affiliatedwith the American Federation of Labor, or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining orother mutual aid or protection.IWILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as the result of the discrimination.John L. BurkeMerdick J. CarterRussell R. CasteelEarl C. ConnerMildred CranorDaisy F. FrazierGladys GilbertUlery J. GilbertArminta E. HodgesLouie HodgesCharles T.HopperLloyd T. LanfermanLoren A. MathisW. 0. McFarlandJerry McKarninNellie McKarninSylvester McKarninNettie D. MesekeRuth E. MooreJohnny L. RayCecil C. St. ClairFreda F. St. ClairE. Keele SIFERS CANDYCOMPANY319IWILL MAKE whole for any loss of pay suffered by them as the result ofthe discrimination the employees named below.George SharpEsther TownsendEthel FrazellVera BrundageClem AllenSimpson CokerJoe BrundageJ.R. SifersRobert JonesMabel AshwellJ.W. CarpenterErma LewisGeorge SpearsVerle BriggsJeanette SchofieldRuth HolmanDorothy JaphetBetty LockartJoe BrunerFred BroomMorris PaddockWm. BriggsForrest SifersIsaac W. MyerIWILL EARCAIN collectively upon request with 1RS-STATE BAKERS LOCALUNION 363, affiliated with BAKERY AND CONFECTIONARY WORKERS INTERNA-TIONAL UNION of AMERICA, affiliated with the American Federation of Labor,as the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is :All employees employed at my Iola, Kansas, plant excluding clericaland supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action.MY employees are free to become or remain members of TRI-STATE BAKERSLOCAL UNION 363, affiliated with BAKERY AND CONFECTIONARY WORKERS INTER-NATIONAL UNION OF AMERICA, affiliated with the American Federation ofLabor, or any other labor organization,I WILL NOT discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.Dated--------------------EARL I. SzFERs, d/b/a,STEERS CANDY COMPANY,Employer.By -----------------------------(Representative)(Title)NoYE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.